COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-167-CR


FIDENCIO JUAREZ, JR.                                             APPELLANT

                                        V.

THE STATE OF TEXAS                                                     STATE

                                    ------------

            FROM THE 78TH DISTRICT COURT OF WICHITA COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant Fidencio Juarez, Jr. appeals his twenty-year sentence imposed

after the trial court revoked his deferred adjudication community supervision

and adjudicated him guilty of aggravated sexual assault of a child. We affirm.

      In a single point, appellant contends that the trial court abused its

discretion by admitting extraneous offense evidence during the punishment



      1
          … See Tex. R. App. P. 47.4.
phase of the hearing on the State’s petition to adjudicate because the State did

not provide appellant notice of its intent to use extraneous offense evidence as

required by Texas Code of Criminal Procedure article 37.07, section 3(g). 2 We

overrule appellant’s point because he did not preserve his claim for review.

      Appellant complains of testimony presented by Emily Orozco, a

professional counselor and licensed sex offender treatment provider, who

treated appellant during his term of community supervision. Appellant claims

that the trial court erred by admitting Emily’s testimony because the State failed

to comply with article 37.07, section 3(g). The record, however, reveals that

appellant’s sole objection to Emily’s testimony at the adjudication hearing was

based on relevance.

      To preserve a complaint for our review, a party must have presented to

the trial court a timely request, objection, or motion that states the specific

grounds for the desired ruling if they are not apparent from the context of the




      2
       … Article 37.07, section 3(g) requires the State to give notice of
extraneous offenses it intends to introduce during the punishment phase in the
same manner as required by rule of evidence 404(b), if the defendant requests
it. Tex. Code Crim. Proc. Ann. art. 37.07 § 3(g) (Vernon 2006 & Supp. 2008).
The record in this case shows that included among numerous pretrial motions
appellant filed with the trial court was a document entitled, “Request for Notice
of Intent to Introduce Evidence of Extraneous Offenses or Prior Convictions.”

                                        2
request, objection, or motion.3 By failing to specifically object on article 37.07,

section 3(g) grounds, appellant denied the trial court the opportunity to rule on

the same complaint below and thus did not preserve error.4 Accordingly, we

overrule appellant’s sole point of error and affirm the trial court’s judgment.




                                                   PER CURIAM


PANEL: CAYCE, C.J.; GARDNER and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 4, 2009




      3
       … Tex. R. App. P. 33.1(a)(1); Mosley v. State, 983 S.W.2d 249, 265
(Tex. Crim. App. 1998) (op. on reh’g), cert. denied, 526 U.S. 1070 (1999).
      4
      … See Trevino v. State, 991 S.W.2d 849, 854–55 (Tex. Crim.
App.1999); Blackwelder v. State, No. 02-05-00042-CR, 2006 WL 3525383,
at *2 (Tex. App.—Fort Worth Dec. 7, 2006, pet. ref’d) (mem. op., not
designated for publication); Mostiller v. State, No. 14-01-01193-CR, 2003 WL
124294, at *2 (Tex. App.— Houston [14th Dist.] Jan. 16, 2003, no pet. )
(mem. op., not designated for publication).

                                        3